DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant's amendment, filed 02/24/2022, has been entered. Claims 1 and 3-5 are amended, claim 2 is cancelled, and no claims are newly added. Accordingly, claims 1 and 3-5 are pending and considered in this Office Action.
Applicant’s amendments to the specification and abstract are acceptable.
In the interest of the clarity of the record, it is noted that the broadened Brinell hardness value in claim 3 finds support in Figure 8 Example 4-3.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2022 was filed after the mailing date of the Non-Final Office Action on 11/29/2021. The submission is in compliance with the provisions of 37 CFR 1.97 as the 1.17p fee was paid.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Murase et al. (JP 58-3950; with JPlat-Pat Machine Translation and JPO Summary utilized as translations).
Regarding claim 1, Murase et al. (hereinafter “Murase”) teaches a cam shaft of an OHC type valve system (meeting claimed ‘sliding component’) consisting of:
Element
Claimed
Murase
Overlap
C
2.0 to 6.5
1.5-3.5
2.0-3.5
Cr
2.3 to 3.5
2.5-7.5
2.5-3.5
Si
2 to 6.5
0.5-2.0
2.0
Cu
0 to 1.5
1.0-5.0
1.0-1.5
Ni
0 to 1.5
Silent
0
Graphite
Present
Present
Present
Fe
Present
Balance
Present



In the interest of compact prosecution, it is noted that Murase includes ≤ 2% impurities but does not expressly identify said impurities; such that, even if the Ni range was amended to be non-zero, Murase would likely still meet the claim due to the inclusion of ≤ 2% impurities.
Murase further teaches that a solid lubricant such as MoS2 or graphite is laid on the sliding face of at least one of the cam shaft and the rocker arm.
With regard to the ‘wherein’ clause in the last three lines of the claim, Murase does not expressly state that the sliding surface of the sliding component contacts a lubricating oil containing a Mo additive. However, this feature is directed to the use of the sliding component with a lubricating oil and is not seen to require any additional structural features beyond those already required in lines 1-7. Notably, Applicant’s specification at Paragraph 0011 explains that the cast iron material is “used in a sliding component sliding under an environment of lubricating oil containing Mo” (emphasis respectfully added for clarity).
Regarding claim 3, Murase teaches the component as applied to claim 1 above but does not disclose the Brinell hardness of the cast iron material. However, in view of the substantially similar composition of Murase’s material and that claimed, it is presumed that Murase’s cast iron material would possess a Brinell hardness of from HB 200 to HB 484 absent evidence to the contrary.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
 In re Fitzgerald, 619 F. 2d 67, 205 USPQ 594, (CCPA 1980).
Regarding claim 4, Murase teaches the component as applied to claim 1 above and Murase further teaches that the cam shaft includes a surface layer of a solid lubricant such as MoS2 (i.e. molybdenum disulfide; found in “Constitution” section of translation).
Regarding claim 5, Murase teaches the component as applied to claim 1 above (i.e. a cam shaft) which is an engine part (see first paragraph of “Detailed Description of the invention” of JPlat Pat Translation).
Response to Arguments
Applicant’s amendments have obviated the previously applied rejections. As such, Applicant’s arguments with respect to claims 1 and 3-5 directed to the teachings of Farmer have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Motoyoshi et al. (U.S. 3,758,281; directed to a sintered alloy and wear-resisting sliding parts) and Ebara (JP 50-136218; directed to a nodular graphite chromium cast iron used for sea-water pump).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738


/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738